Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 30, 1979, convicting him of robbery in the second degree (two counts), criminal possession of stolen property in the third degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal also brings up for review the denial of defendant’s motion to suppress certain identification testimony. Case remitted to Criminal Term for further proceedings consistent herewith and appeal held in abeyance in the interim. After an extensive suppression *702hearing, the court reserved decision on defendant’s motion to suppress certain identification testimony. Apparently, a decision on the motion was rendered during jury selection. However, the only indication of this decision in the record before us is a notation on defendant’s "buck sheet”. The court, pursuant to CPL 710.60 (subd 4), is required to make findings of fact essential to the determination of the motion. There is no indication that this was done in the instant case. It is necessary that the record of that portion of the jury selection which contains the court’s decision on the suppression motion be transcribed. Should it appear that there were no findings of fact made then findings of fact should be made at this time. Lazer, J. P., Cohalan, Martuscello and Weinstein, JJ., concur.